Filed 1/7/21
               CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


THE PEOPLE,                               B301093

       Plaintiff and Respondent,          (Los Angeles County
                                          Super. Ct. No. BA465222)
       v.

ERNEST JIM CHOI,

       Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Leslie A. Swain, Judge. Affirmed in part and
remanded with directions.
      Alex Coolman, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill and Thomas C. Hsieh,
Deputy Attorneys General, for Plaintiff and Respondent.

                   __________________________
      After representing himself at trial, Ernest Choi was
convicted of three counts of stalking (Pen. Code, § 646.9, subd.
(a))1 and two counts of criminal threats (§ 422). He was
sentenced to seven years, which included two one-year prior
prison enhancements pursuant to section 667.5, subdivision (b).
He appeals the judgment, arguing (1) the evidence was
insufficient to sustain the criminal threats counts; (2) the trial
court abused its discretion and denied his right to present a
defense by excluding a defense witness; and (3) the court abused
its discretion by applying a blanket practice of denying requests
for advisory counsel because, in the court’s words, “That’s not the
way it’s done in this courthouse.”
       We find sufficient evidence underlies the criminal threats
counts, the trial court properly excluded one witness, and that,
despite the court’s initial statement, the record reflects it did
exercise its discretion to deny Choi’s request for advisory counsel
based upon the characteristics of this defendant and this case.
       We remand for the trial court to strike Choi’s two one-year
enhancements pursuant to Senate Bill No. 136 (SB 136) and
resentence him. We will also order a correction to the criminal
conviction assessment in the abstract of judgment. In all other
respects, we affirm.
                          BACKGROUND
       Prosecution Case
       In 2017, Choi was a paralegal student at Los Angeles City
College (LACC). Victims Kareem Williams and Leslie Castillo, as
well as Carolyn Delgado, were also students in the program.
The four formed a study group and socialized outside of class.


1     Undesignated statutory citations refer to the Penal Code.




                                 2
They frequently texted and emailed each other in group
messages. In the fall of 2017, victim Andrianna Martirosyan
joined the paralegal program and became friends with Choi and
the others. She worked as a legal assistant in the Los Angeles
County District Attorney’s Office.
      While they were friends, Williams went to Choi’s
apartment several times. During one visit, Choi mentioned there
were military guns in his brother’s bedroom, although Williams
never saw them.2 Choi’s brother did indeed own several
firearms, including an AR-15, but he did not keep them in the
apartment. He told Choi about them.
       A month or two before final exams scheduled for December
16, 2017, Choi missed class for two weeks. When he returned, his
behavior changed. He mentioned his criminal history and tried
to show his study group documents related to his criminal record.
He told Martirosyan to stay away from Williams, Delgado, and
Castillo because they were “not good people.” According to
Delgado, in November 2017, Choi’s behavior became erratic: he
started missing classes and would “say like gibberish stuff” in
phone calls and in text messages.
       In the days leading up to final exams, Choi sent several
strange texts to Castillo. A December 12 text said, “For you
maybe I got 99, but you ain’t one.” Castillo understood this to
refer to a song with the lyric “having 99 problems . . . ‘but a bitch


2      Williams admitted at trial that he incorrectly told a
detective he saw guns in Choi’s apartment. Williams explained
he was “frazzled” and “loopy” during that interview due to Choi’s
later actions, as we will describe them. Williams said he was
losing sleep and watching his door to ensure Choi “wasn’t
coming.”




                                 3
ain’t one.’ ” Choi said in a text on December 14, “But things
change and now you’re a hundredth.” Castillo texted him that
she didn’t need distractions, and he responded, “Okay, nigger.”3
She responded that he needed to relax and he was “beginning to
scare” her. Choi later texted her, “Hey Les, for the record, I’ll
break you like Jason Derulo. Play with me at your own risk,”
with the word “you” in all capital letters, “and read it out loud
loudly.” To Castillo, this felt like a threat. She responded, “Are
you threatening me? Because this is not a joke.” She also texted
him, “How about you just leave me alone like I asked you to?”
       According to Williams, Choi did not sit with him in class on
December 13 and bobbed his head up and down. Two days later
on December 15, Choi called Williams mumbling, giggling, and
speaking rapidly. Williams thought Choi was “on some sort of
substance.”
       Also on December 15, Martirosyan woke up from a nap to
find three missed calls and a voicemail from Choi. On the
voicemail, Choi said her full name very slowly in a “creepy
different tone.” Martirosyan called him back. On the call, he was
mumbling, slurring, and screaming at her; he “couldn’t put a
sentence together.” She thought he was stressed about finals and
might harm himself. During the call, he said he knew she
worked for the District Attorney’s Office and she knew his
history, which she thought was an accusation that she looked up
his criminal background. He told her she “looked good.” He also
said, “I’m a naughty boy. I’m evil,” and repeated four or five
times, “I don’t want to snap. I don’t want to cause harm to


3     Although Castillo is Hispanic, she interpreted Choi’s text
as an insult.




                                4
anyone.” Martirosyan was scared. She interpreted his comments
to mean LACC was in danger, given they had final exams the
next day. She called the LACC campus Sheriff’s department and
contacted LACC professor Wilhelm Vargas to alert them to her
safety concerns about Choi.
      Final exams were held on December 16. Around 8:30 a.m.,
Martirosyan told Williams about the prior day’s phone call from
Choi. She was scared. Williams revealed he had received a
similar call and was also scared. That morning, Professor Vargas
saw an email from Martirosyan alerting him to her safety
concerns, so he met with Williams, Martirosyan, and another
student. He called Choi and told him not to come to school that
day.
      Distressed, Choi called Delgado as she was driving to
LACC to take final exams. He told her Professor Vargas told him
not to come for final exams that day. He thought Delgado had
“snitched” on him and told Professor Vargas his behavior was
unacceptable. He said, “I need to end. I need to end Kareem and
Leslie,” referring to Williams and Castillo. Then he repeated the
word “end” three times. Scared, she asked what he meant, and
he said, “I didn’t mean it that way.” Still, Delgado interpreted it
as a threat. Choi did not tell her to relay his comments to
Williams or Castillo.
      Nonetheless, Delgado called Castillo and told her about her
conversation with Choi. Delgado said he seemed crazy and said
he was going to “end” her and Williams. Castillo was scared and
interpreted the comment as a threat. At school, Castillo and
Delgado told Professor Vargas about Choi’s “very weird call” and
said they were afraid.




                                 5
       Around 9:30 a.m., Choi called Williams to say he wasn’t
coming to school, and he asked Williams to give two Scantron
forms to another student, Patrick Seaton. Choi then sent a text
to Castillo and Delgado saying he had been instructed not to
come to class. Choi later texted Castillo saying that Williams
and Martirosyan said something about him and he would be
expelled.
       After finishing the first final exam that day, Delgado told
Williams about Choi’s comment on the call with her that he
would “end” Williams. Williams was scared and “freaked out,”
believing Choi would “shoot up the school” because Choi had
previously mentioned his brother had guns and Choi had some
sort of special military training. Martirosyan overheard this
conversation. Williams had previously told Castillo he had seen
guns in Choi’s apartment, so Castillo believed Choi could carry
out his threats.
       At 1:27 p.m. on exam day, Choi texted Williams, “Just
know we can fade this at my place,” which Williams interpreted
as a challenge to a fist fight.
       Also at some point that day, a text from Choi was
forwarded to Martirosyan stating: “Now you’re responsible for
Andrianna [Martirosyan] because you took my prison
prior . . . info told in confidence, to look me up at the D.A. office,
why? She doesn’t have the authority to be looking into my data.
Only official police business . . . . That’s grounds for
termination . . . . Not fired. Terminated.” Martirosyan was
worried Choi would kill her.
       Choi never showed up for exams at LACC on December 16.
       Choi’s erratic behavior continued. On December 17, he
texted Williams the word “Exterm87.” Williams believed it




                                  6
meant “Exterminate 187,” a reference to the criminal law final
exam they took a few days earlier involving Penal Code section
187, the statute prohibiting murder. Castillo received a similar
text saying “Exterminate” and “T87,” which she interpreted as a
threat.
       On January 10, 2018, Choi sent Martirosyan text messages
with photographs of an axe and stated, “FYI: from now on no
more bullshit. You want respect, give first. That’s a principle”
and “Seethe if I’m joking.” A friend forwarded images of the axe
to Castillo.
       A search of Choi’s apartment did not uncover any guns, but
law enforcement found the axe depicted in Choi’s photographs.
A forensic search of Choi’s phone revealed an internet search for
“confirm kill count” on December 15, 2017, the day before final
exams.
       Evidence was introduced that Choi pled no contest to
stalking another person, Christine Yoon, in 2015. Yoon testified
to the circumstances surrounding Choi’s similar conduct at that
time. In January 2018, Choi sent Yoon strange text messages,
including a photograph of an axe.
       Defense Evidence
       A deputy testified he received a complaint about a possible
shooter on the LACC campus, so he stood outside the classroom
to ensure Choi did not show up.
       Choi was suspended from LACC on December 20, 2017 due
to his behavior. He was on probation at the time of the incidents
in this case, and he was prohibited from accessing firearms.
       During the proceedings in Choi’s 2015 stalking case, his
mother shook Yoon’s hand in the courthouse. On the day Choi




                                7
pled no contest, Yoon called Choi’s mother and said, “Miss Choi,
I’m so sorry.”
       The trial court precluded Choi from calling Patrick Seaton
as a defense witness, but the parties stipulated that he would
testify Choi was in a study group with Seaton and another
student, in addition to his group with Delgado, Castillo, and
Williams. The parties also stipulated that Martirosyan accessed
Choi’s prior stalking case in 2015 in the regular course of her
duties at the District Attorney’s Office.
                           DISCUSSION
I.     Sufficient Evidence Supported Choi’s Criminal
       Threats Convictions
       Williams and Castillo were named as victims in the two
criminal threats counts. The prosecution based the counts on
Choi’s statement in his December 16 phone call to Delgado,
“I need to end Kareem and Leslie,” i.e., Williams and Castillo.
Choi contends insufficient evidence demonstrated his comment
was a criminal threat in violation of section 422. We disagree.
       Because Choi has not raised any free speech arguments,
we review his contention for substantial evidence. (People v.
Wilson (2010) 186 Cal.App.4th 789, 804 (Wilson).) “ ‘In assessing
the sufficiency of the evidence, we review the entire record in the
light most favorable to the judgment to determine whether it
discloses evidence that is reasonable, credible, and of solid value
such that a reasonable trier of fact could find the defendant
guilty beyond a reasonable doubt. [Citations.] Reversal on this
ground is unwarranted unless it appears “that upon no
hypothesis whatever is there sufficient substantial evidence to
support [the conviction].” [Citation.]’ ” (Id. at p. 805.)




                                 8
       To show a criminal threat pursuant to section 422, the
prosecution must prove “ ‘(1) that the defendant “willfully
threaten[ed] to commit a crime which will result in death or great
bodily injury to another person,” (2) that the defendant made the
threat “with the specific intent that the statement . . . is to be
taken as a threat, even if there is no intent of actually carrying it
out,” (3) that the threat—which may be “made verbally, in
writing, or by means of an electronic communication device”—
was “on its face and under the circumstances in which it [was]
made, . . . so unequivocal, unconditional, immediate, and specific
as to convey to the person threatened, a gravity of purpose and
an immediate prospect of execution of the threat,” (4) that the
threat actually caused the person threatened “to be in sustained
fear for his or her own safety or for his or her immediate family’s
safety,” and (5) that the threatened person’s fear was
“reasonabl[e]” under the circumstances.’ ” (In re George T. (2004)
33 Cal.4th 620, 630.)4


4      Section 422 provides in relevant part: “Any person who
willfully threatens to commit a crime which will result in death
or great bodily injury to another person, with the specific intent
that the statement, made verbally, in writing, or by means of an
electronic communication device, is to be taken as a threat, even
if there is no intent of actually carrying it out, which, on its face
and under the circumstances in which it is made, is so
unequivocal, unconditional, immediate, and specific as to convey
to the person threatened, a gravity of purpose and an immediate
prospect of execution of the threat, and thereby causes that
person reasonably to be in sustained fear for his or her own
safety or for his or her immediate family’s safety, shall be
punished by imprisonment in the county jail not to exceed one
year, or by imprisonment in the state prison.” (§ 422, subd. (a).)




                                  9
       Choi contends his comment, “I need to end Kareem and
Leslie,” was too “facially ambiguous” to constitute a criminal
threat. Not so. True, when Delgado questioned him about what
he meant, he told her, “I didn’t mean it that way.” But the jury
could have rejected his apparent equivocation and found his
comment was an unambiguous threat to harm Williams and
Castillo. “ ‘[T]he nature of the threat cannot be determined only
at face value. Section 422 demands that the purported threat be
examined “on its face and under the circumstances in which it
was made.” The surrounding circumstances must be examined to
determine if the threat is real and genuine, a true threat,’ and
such threats must be ‘judged in their context.’ ” (Wilson, supra,
186 Cal.App.4th at p. 807.) Thus, “[a] communication that is
ambiguous on its face may nonetheless be found to be a criminal
threat if the surrounding circumstances clarify the
communication’s meaning.” (In re George T., supra, 33 Cal.4th at
p. 635.)
       First and perhaps most important, the three members of
Choi’s close-knit study group didn’t think Choi’s comment was
ambiguous. They saw it as a threat. Delgado, who spoke directly
with Choi, thought his statement was a threat to Castillo and
Williams, despite Choi’s comment that he “didn’t mean it that
way.” She was concerned enough to call Castillo right away.
Castillo became scared and believed the comment was a threat.
When Williams heard about Choi’s comment, he “freaked out,”
believing Choi would “shoot up the school” because Choi had
previously mentioned his brother had guns and Choi had some
sort of special military training.
       Second, Choi’s threat fell into a pattern of threats and
disturbing comments before and after his phone call with




                               10
Delgado. Two days before the call, he sent a series of texts to
Castillo saying she essentially became his “hundredth” problem;
he called her the n-word; and he said he would “break” her and
she would “play with me at your own risk.” She asked him if he
was threatening her and told him to leave her alone. Several
hours after he made the threat on the call with Delgado, he
challenged Williams to “fade” at Choi’s apartment, which
Williams understood to be a challenge to a fistfight. The day
after the call to Delgado, Choi sent a text to Williams with the
word “Exterm87” and sent a similar text to Castillo with the
words “Exterminate” and “T87.” Both Williams and Castillo
interpreted those messages as threats. Then a month later in
January 2018, Choi sent a photograph of an axe that was
forwarded to Castillo. When viewed within Choi’s pattern of
erratic and threatening behavior, a jury could readily conclude
Choi’s statement that he “need[ed] to end” Williams and Castillo
was an unambiguous threat of harm.
       Choi next argues it was not clear that he wanted his threat
to be relayed to Williams and Castillo. A defendant may be
convicted of a criminal threat made to a third party so long as
“he specifically intended that the threat be conveyed to the
victim.” (In re Ryan D. (2002) 100 Cal.App.4th 854, 861; see
People v. Felix (2001) 92 Cal.App.4th 905, 913 (Felix); In re David
L. (1991) 234 Cal.App.3d 1655, 1659 (David L.).) In David L., for
example, sufficient evidence showed a minor intended a criminal
threat to be conveyed to the victim when he made the threat to
the victim’s friend and it “followed a series of hostile encounters
between the minor and the victim culminating in a fight at
school,” which the friend had witnessed. (David L., supra, at p.
1660.)




                                11
       As in David L., the evidence here supported an inference
Choi intended Delgado to convey his threat to Williams and
Castillo. By all accounts, Choi, Delgado, Williams, and Castillo
were a close-knit group, taking the same classes, studying
together, and hanging out socially. They frequently texted and
emailed each other as a group. Choi made his threat on the call
with Delgado as she was driving to LACC to sit for final exams
they were all taking, so he undoubtedly knew she would see
Williams and Castillo when she arrived at school. The threat
came two days after he sent disturbing messages to Castillo and
only hours before he challenged Williams to a fight. The day
after the call, he texted Williams and Castillo messages alluding
to extermination and the Penal Code section for murder. All of
this suggests the group had open lines of communication and
Choi was not shy about using them to contact the others with his
disturbing messages. The jury could have reasonably inferred he
called Delgado the morning of finals so she would share his
threat with Williams and Castillo.
       Choi relies on Felix, but it is readily distinguishable.
The defendant in that case conveyed his threats to his jail
therapist “while discussing highly personal thoughts about
homicide, suicide, and his emotions for [the victim]. He made
them in a setting where the patient has an expectation of
confidentiality.” (Felix, supra, 92 Cal.App.4th at p. 914.) The
court distinguished David L. because, unlike the friendship
between the victim and friend in that case, there was no evidence
to show the defendant knew the therapist would convey the
threat to the victim. (Felix, supra, at p. 913.) As in David L. and
unlike in Felix, the close connection among Choi, Delgado,
Williams, and Castillo could give rise to a reasonable inference




                                12
that Choi called Delgado the morning of final exams intending
that she communicate his threat to Williams and Castillo, whom
she would see shortly.
       Choi’s last argument is not entirely clear, but he seems to
suggest the evidence showed his threat was not imminent
because he said he was not coming to school on the day of finals.
A threat need only convey “ ‘ “a gravity of purpose and an
immediate prospect of execution of the threat.” ’ ” (Wilson, supra,
186 Cal.App.4th at p. 807, italics added.) “[I]t ‘does not require
an immediate ability to carry out the threat.’ ” (Ibid.) The fact
that Choi phrased his threat as a compulsion—the “need” to
“end” Williams and Castillo—strongly suggested Choi intended to
execute the threat imminently. Even if he did not intend to go to
school the morning of finals on December 16, the jury could have
reasonably concluded the prospect of fulfilling the threat was
sufficiently immediate to satisfy the statute.
       Choi relies on In re A.C. (2019) 37 Cal.App.5th 262, but it
contains a crucial factual distinction. In that case, the minor did
not want to go to school because he was being bullied. He told his
counselor if he went to school and got teased, “ ‘he was going to
react’ ” and “ ‘basically stab them with whatever he had
available.’ ” (Id. at p. 265.) Here, by contrast, Choi’s threat was
not conditioned on him being forced to go to LACC. Instead, he
was told to stay away on the day of finals, which distressed him.
He had a recent history of erratic and disturbing behavior.
Williams, Castillo, and Martirosyan were all scared, suggesting
they believed he would show up at LACC, despite his claims to
the contrary. Williams even thought he would “shoot up the
school.” The jury could have discounted Choi’s comments that he




                                13
was not coming to LACC and concluded there was an imminent
prospect that he would execute his threat.
       Sufficient evidence supported the criminal threats counts.
II.    The Court Acted Within Its Discretion in Excluding
       Defense Witness Seaton
       Choi contends the trial court abused its discretion and
violated his constitutional rights to present a defense when it
denied his request to call Patrick Seaton, a fellow student.
We review the exclusion of evidence for abuse of discretion.
(People v. Martinez (1998) 62 Cal.App.4th 1454, 1459.) We find
none.
       Before trial, Choi expressed his intention to call Patrick
Seaton as a defense witness. The court noted if Choi called
Seaton to testify about conversations he had with Choi, that
testimony would be hearsay. Choi disagreed. He explained
Seaton would testify about Choi “contacting Kareem Williams on
the morning of the test which he has completely omitted in his
statements.” Choi intended to undermine Williams’s testimony
that he believed Choi would come shoot up the school on the day
of finals “[b]ecause I was supposed to give Patrick [Seaton] two
Scantrons that morning so he can take his two finals. I wasn’t
able to take my finals that morning, so I called Kareem and
asked him basically can you give Patrick two scans for me?
Kareem gave Patrick two Scantrons and these are all through
text communications. [¶] Now, later on after I told Kareem that
I can’t make it to school because, you know, somebody told on me,
Kareem said, ‘Oh, I think Ernest is going to come to school with a
gun and shoot us all.’ Now, why would he say that when I told
him directly—.” The court said Choi could call Williams on that




                               14
point. The court tentatively allowed Choi to call Seaton on a
different topic.
       During trial, Choi renewed his request to call Seaton to
testify that Choi called and texted him the morning of finals to let
him know Williams would provide the Scantrons to him. The
court noted, “I think none of that is in dispute.” The court
excluded Seaton because “[h]e has nothing relevant to say.” Choi
objected that the court was violating his “Sixth Amendment right
to call witnesses . . . in my defense.”5
       On appeal, Choi contends the trial court should have
allowed Seaton to testify as a “relatively objective third party, one
whose testimony would corroborate a basic and important point
about appellant’s intentions on the morning of December 16 at
roughly the same time period when [Choi] was supposed to be
‘threatening’ Williams and Castillo by speaking with Carolyn
Delgado.” He emphasizes that Martirosyan testified that, in
conflict with Williams’ testimony and Seaton’s proposed
testimony, Williams told her Choi was “going to show up to school
and to make sure there’s a Scantron waiting for you.” He argues
this “raised questions” about Choi’s intentions that day.
       The trial court acted well within its discretion in excluding
Seaton’s testimony. There was no genuine dispute at trial that
Choi called Williams on the morning of finals to instruct him to
give Seaton two Scantrons. Williams admitted on both direct and
cross examination that Choi had called him on the day of finals to
say he wasn’t coming to school, and he asked Williams to give two


5     In the trial court, Choi identified other topics that Seaton’s
testimony would cover, but Choi does not raise those topics on
appeal.




                                 15
Scantron forms to Seaton. There was also other testimony that
Choi wasn’t coming to school that day. Professor Vargas testified
he told Choi not to come to school, and Choi told Delgado in his
phone call and told Castillo and Delgado in text messages that he
had been instructed not to come to class.
       While Martirosyan recalled that Williams told her Choi
was actually coming to school to pick up a Scantron, the record
makes clear her testimony was not offered for the truth of what
Williams said. The prosecution objected to this line of
questioning as not relevant unless it was “being offered for
potential effect on the witness’s state of mind,” to which Choi
responded, “Yes.” Thus, no genuine conflicted existed in the
evidence, and Seaton’s testimony would have added little to this
record.
       Choi’s derivative constitutional argument fails because
“ ‘the ordinary rules of evidence do not impermissibly infringe on
the accused’s [state or federal] right to present a defense.’ ”
(People v. Robinson (2005) 37 Cal.4th 592, 626–627.)
III. Despite Its Reference to a Blanket Practice, the Trial
       Court Properly Exercised Its Discretion to Deny
       Advisory Counsel
       As noted, Choi represented himself in the trial court.
Before trial, he filed a written motion requesting to use either his
own advisory counsel or be appointed advisory counsel. The court
denied the motion, explaining: “Mr. Choi, I’ve indicated to you
from the very beginning and I’m sure the court who took your
counsel waiver also informed you that you would not be entitled
to co-counsel. That’s not the way it’s done in this courthouse.
I know I still have the authority to appoint counsel in your case,
but I’m going to deny that request. I believe that you have made




                                16
a choice to represent yourself. You are, obviously, a very, very
intelligent man and you can work with a lawyer and help that
lawyer get ready for trial, assist that lawyer, but it doesn’t go the
other way around.” (Italics added.)
       Choi clarified he was asking for “advisory” counsel, not co-
counsel. The court responded, “I treat those two as the same.”
Choi contended advisory counsel was “a little bit different”
because advisory counsel “is just to manage technical questions
about the technical procedures of trial when what I need to ask
and I wouldn’t be given.” The court reminded him of the rights
he waived to represent himself and required him to “do it on your
own. Many people do it and you’re smarter than most, so you’ll
just have to become familiar with the rules or give up your pro
per status and assist an attorney who knows what he or she is
doing.”
       Choi contends the court impermissibly applied a blanket
rule to deny his request for advisory counsel as demonstrated by
the court’s comment, “That’s not the way it’s done in this
courthouse.” The trial court has discretion to appoint advisory
counsel. (People v. Crandell (1988) 46 Cal.3d 833, 861 (Crandell),
overruled on another ground by People v. Crayton (2002) 28
Cal.4th 346, 364–365.) Factors for the court to consider include
the defendant’s education, familiarity with the criminal justice
system, and demonstrated legal abilities; the defendant’s reasons
for seeking advisory counsel, including evidence of a
manipulative purpose; the seriousness of the charges; and the
complexity of the issues. (People v. Debouver (2016) 1
Cal.App.5th 972, 976 (Debouver).) We review the decision for
abuse of discretion and will only set it aside if it is “arbitrary,
capricious, or whimsical.” (Ibid.)




                                 17
       A court necessarily abuses its discretion when it fails to
exercise its discretion at all, however. (People v. Bigelow (1984)
37 Cal.3d 731, 743 (Bigelow); see Crandell, supra, 46 Cal.3d at
p. 861.) “A discretion which can be exercised in one way only, or
which is shackled by rigid rules regarding its exercise, is no
discretion at all.” (Crandell, supra, at p. 863.) Both Crandell and
Bigelow involved erroneous blanket denials of advisory counsel
without the exercise of discretion. In Bigelow, the trial court
incorrectly believed California law did not permit appointment of
advisory counsel. (Bigelow, supra, at pp. 742–743.) In Crandell,
the trial court believed “there is no such thing” as advisory
counsel and stated it “wouldn’t appoint that kind of counsel
anyway.” (Crandell, supra, at p. 862.) This was error because
“[n]one of the judges who considered the matter expressly
acknowledged the existence of discretion to appoint advisory
counsel for defendant, and there is no evidence that any judge
engaged in a reasoned exercise of judgment based on an
examination of the particular circumstances of this case.” (Ibid.)
       We agree with Choi that if the trial court’s comment
demonstrated it was following a blanket practice or policy to deny
advisory counsel in all cases, such a standardized approach would
be erroneous. As Bigelow and Crandell made clear, the
appointment of advisory counsel is a discretionary choice that
must be guided based on the individualized circumstances of each
case and each defendant. The court’s comment here that
advisory counsel was unavailable to Choi because “[t]hat’s not the
way it’s done in this courthouse” falls within the same category
as the trial court’s misunderstanding of California law in Bigelow
and the trial court’s comments in Crandell that there was “no
such thing” as advisory counsel and it “wouldn’t appoint that




                                18
kind of counsel anyway.” Trial courts may neither create nor
implement such blanket policies or practices to deny advisory
counsel.
       That said, unlike in Bigelow and Crandell, the record in
this case demonstrates the court did not apply the blanket
practice to deny advisory counsel, even if it improperly suggested
such a practice existed. The court here stated on the record,
“I know I still have the authority to appoint counsel in your case,”
thereby “expressly acknowledg[ing] the existence of discretion to
appoint advisory counsel for” Choi. (Crandell, supra, 46 Cal.3d at
p. 862; see Debouver, supra, 1 Cal.App.5th at p. 976 [“The trial
court ruled that it was not required to appoint advisory counsel
but acknowledged that courts may do so. This is not a case in
which the trial court failed to exercise its discretion or believed
there is no such thing as advisory counsel,” citing Crandell and
Bigelow].) The court also “engaged in a reasoned exercise of
judgment based on an examination of the particular
circumstances” of Choi’s case. (Crandell, supra, at p. 862.)
It noted Choi “made a choice to represent” himself, he was
“obviously, a very, very intelligent man,” and he could help a
lawyer prepare for trial. While the court also noted the
assistance “doesn’t go the other way around,” again in context the
court was simply referring to the individualized circumstances of
Choi’s case. The court went on to remind him of the rights he
waived when he chose to represent himself, again noting he was
“smarter than most.” And of course, the trial court was aware
the entire case arose while Choi was enrolled in a paralegal
program at LACC.
       At oral argument, Choi’s counsel analogized this case to
People v. Hernandez (2011) 51 Cal.4th 733 (Hernandez), but it is




                                19
distinguishable. In that case, the California Supreme Court held
the trial court’s comments on the record made clear it was
improperly applying a practice of requiring a deputy to stand
behind every defendant who testified, rather than exercising
discretion to assess the need for such heightened security on a
case-by-case basis. (Id. at p. 736.)
       As the court explained: “Here, the record demonstrates the
trial court’s decision to station a deputy at the witness stand
during defendant’s testimony was not based on a thoughtful,
case-specific consideration of the need for heightened security, or
of the potential prejudice that might result. The court asserted
that it had seen a deputy at the witness stand ‘in every trial I’ve
ever done . . . because of security,’ and noted that a bailiff was
‘supposed’ to sit behind ‘all defendants’ who testify, ‘even in a
petty theft’ case. Despite a pointed request from defense counsel,
the court refused to make an individualized finding that
defendant’s behavior warranted this heightened security
measure. Instead, the court responded that this defendant
‘deserve[d]’ to have this procedure employed. These remarks
reveal that the court was following a general policy of stationing
a courtroom officer at the witness stand during any criminal
defendant’s testimony, regardless of specific facts about the
defendant or the nature of the alleged crime.” (Hernandez, supra,
51 Cal.4th at p. 743.)
       Choi’s counsel correctly pointed out the trial court in
Hernandez also mentioned some case specific characteristics of
the defendant and our high court concluded that did not change
the blanket nature of the denial. “The trial court did refer briefly
to some case-specific matters. It is evident from consideration of
the entire record, however, that the court elevated a standard




                                20
policy above these individualized concerns and based its decision
on the generic policy. . . . The discussion as a whole reveals that
the court perceived this to be a routine order, and the court’s
scattered references to individualized facts constituted, at most,
an effort to construct a post hoc justification for a security
measure the court had already decided to employ pursuant to a
standard policy. While the court did characterize the order as
‘a discretionary call,’ it made clear that the deputy’s placement at
the witness stand was ‘just what happens in every case that I’ve
ever tried.’ ” (Hernandez, supra, 51 Cal.4th at p. 743.)
       Other circumstances in the case also pointed to a “routine
practice” of stationing a deputy at the witness stand. “There was
no discussion of the deputy following defendant to the stand
before it happened. Defense counsel said the procedure took her
by surprise. She had never seen it done before, and she would
have objected to the deputy’s presence if she had known the court
intended to order it. The court did not discuss the matter with
counsel, did not hear case-specific rationales for increased
security, and did not state reasons on the record before imposing
the security measure. All of these circumstances further support
our conclusion that the court ordered the deputy’s presence as a
matter of routine.” (Hernandez, supra, 51 Cal.4th at p. 744.)
       None of the circumstances from Hernandez are present in
this case. Instead, the record here points to the opposite
conclusion. While our high court in Hernandez held the trial
court applied a blanket policy despite some references to case-
specific facts, here the trial court relied on Choi’s specific abilities
and characteristics to deny advisory counsel despite its passing
comment, “That’s not the way it’s done in this courthouse.”
Viewed in the context of this record, we are satisfied the court did




                                  21
not apply a blanket practice of denying advisory counsel without
exercising its discretion under the circumstances. Choi does not
argue the trial court abused its discretion when it evaluated the
individualized characteristics of his case. We find no error
warranting reversal.
IV. The Prior Prison Terms Must Be Stricken and Choi
       Must Be Resentenced
       Effective January 1, 2020, SB 136 amended section 667.5,
subdivision (b) to eliminate the one-year prior prison term
enhancement unless the prior term was served for a sexually
violent offense. (Stats. 2019, ch. 590, § 1; see People v. Winn
(2020) 44 Cal.App.5th 859, 872 (Winn); People v. Lopez (2019)
42 Cal.App.5th 337, 340–342 (Lopez).) This new law applies to
nonfinal judgments pending on appeal. (Winn, supra, at p. 872.)
Choi’s prior prison terms for stalking no longer qualify for the
enhancements and his case is still pending, so the two prior
prison term enhancements must be stricken.
       Without providing any explanation, Choi says in his
briefing that he “wishes to waive any challenge to the[se]
enhancements.” However, because SB 136 applies retroactively
to his sentence and he no longer qualifies for the enhancements
under section 667.5, his sentence is unauthorized. An
unauthorized sentence may be corrected at any time. (See People
v. Nasalga (1996) 12 Cal.4th 784, 789, fn. 4 [pl. opn. of Werdeger,
J.].)
       Respondent argues we should remand for the trial court to
strike the enhancements and conduct a full resentencing.
We agree. The court did not impose the maximum sentence.
(Cf. Winn, supra, 44 Cal.App.5th at pp. 872–873 [no remand for
resentencing because trial court imposed maximum sentence];




                                22
Lopez, supra, 42 Cal.App.5th at p. 342 [same].) The court made
various discretionary sentencing choices to structure Choi’s
seven-year sentence as follows: a base term of five years
consisting of the mid-term of three years for the stalking count
involving Martirosyan plus two years for the two prison priors;
one-year consecutive term (one-third of the mid-term) for the
stalking count involving Williams; one-year consecutive term
(one-third of the mid-term) for the stalking count involving
Castillo. The court stayed punishment on the two criminal
threats counts.
       In the absence of the two one-year prior prison term
enhancements, the court may reevaluate its sentencing decisions
in light of the changed circumstances. (See People v. Buycks
(2018) 5 Cal.5th 857, 893 [“[W]hen part of a sentence is stricken
on review, on remand for resentencing ‘a full resentencing as to
all counts is appropriate, so the trial court can exercise its
sentencing discretion in light of the changed circumstances.’ ”].)
Remand for resentencing is appropriate.
V.     The $30 Criminal Conviction Assessment Must Be
       Corrected in the Abstract of Judgment
       Respondent points out the sentencing minute order and
abstract of judgment correctly included a $200 court operations
assessment pursuant to section 1465.8 but incorrectly included a
$30 fee for the criminal conviction assessment pursuant to
Government Code section 70373. The correct criminal conviction
assessment is $150, or $30 per conviction for Choi’s five
convictions. (People v. Lopez (2010) 188 Cal.App.4th 474, 480.)
When the trial court issues a new abstract of judgment following
resentencing, the fees must be corrected accordingly.




                                23
                          DISPOSITION
      Choi’s sentence is remanded with directions to strike the
two one-year enhancements pursuant to section 667.5,
subdivision (b) and conduct a full resentencing. The court is
directed to ensure the correct fees of $200 (§ 1465.8) and $150
(Gov. Code, § 70373) are reflected in the new abstract of
judgment issued following resentencing.
      In all other respects, the judgment is affirmed.
      CERTIFIED FOR PUBLICATION




                                          BIGELOW, P. J.

We Concur:



                  GRIMES, J.




                  STRATTON, J.




                               24